Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se. See MPEP 2106.03.I.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Weber et al. [US 2015/0169997 A1].
The applied reference has a common assignee or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, a method for superimposing at least two images of a photolithographic mask, the method comprising:
a. determining at least one first difference of at least one first image relative to design data of the photolithographic mask [0083, 0085 characteristic points 545, 555, 565, 575 show deviations based on the ideal design];
b. determining at least one second difference of at least one second image relative to design data of the photolithographic mask, or relative to the at least one first image [0089 characteristic points 555, 565, 575 are determined as described above];
c. wherein determining the at least one first difference comprises: generating at least one first binary image from the at least one first image, and/or wherein determining the at least one second difference comprises: generating at least one second binary image from the at least one second image [although the term “binary” is not explicitly stated it is well understood that the granular structures correspond to the pixels that are represented in binary form as is obtained from microscopes 0100]; and
d. superimposing the at least one first image and the at least one second image taking account of the at least one first difference and the at least one second difference [0012, 0076, 0097 superposition using characteristic points 565 and 575, different imaging characteristics of a scanning particle microscope and a scanning probe microscope are accounted for].
As per claim 2, wherein the at least one first image is recorded by a first measuring device and the at least one second image is recorded by a second measuring device, and wherein the first measuring device and the second measuring device use different measurement principles [0059 particle and probe, 0062-0064, 0082, 0089].
As per claim 3, wherein the at least one first image and the at least one second image are recorded by one measuring device [0019, 0020, 0033, 0034, 0110].
As per claim 4, wherein the at least one second image is synthesized from design data [synthesized is interpreted as simulated 0032, 0033, 0076].
As per claim 6, wherein the at least one second image comprises an image generated by an evaluation device [0087].
As per claim 7, wherein the image generated by the evaluation device comprises at least one slice which, along its longitudinal direction, determines an optical intensity profile of the photolithographic mask [0053 periodic sequence, lines and spaces structure, 0061 any arbitrary component or part, transmitting or reflective photomask].
As per claim 8, wherein generating the at least one first binary image and/or the at least one second binary image comprises: applying a contrast-based metric to the at least one first image and/or the at least one second image [although the term “contrast-based metric” is not explicitly stated, a broadest reasonable interpretation of the concept is interpreted as follows: 0029 and 0100 pixel-by-pixel, 0031 quality factor, threshold value, 0077 similar to comparing fingerprints or facial recognition is well known, 0088 and 0094 topology contrast].
As per claim 9, wherein applying the contrast-based metric comprises: stipulating a threshold value defining a transition from dark to bright in the at least one first image and/or the at least one second image [although “dark to bright” is not explicitly stated, this concept is understood as contrast and a broadest reasonable interpretation of the claim encompasses the features from which the claim depends as well as specifically paragraph 0031 quality factor, threshold value].
As per claim 10, wherein determining the at least one first difference comprises: determining at least one first deviation of at least one pattern element of the first binary image from the at least one pattern element of the design data and/or wherein determining the at least one second difference comprises: determining at least one second deviation of at least one pattern element of the second binary image from the at least one pattern element of the design data [0006, 0061].
As per claim 11, wherein determining the at least one first deviation comprises: determining a coordinate difference between the at least one pattern element of the design data and the at least one pattern element of the first binary image, and/or wherein determining the at least one second deviation comprises: determining a coordinate difference between the at least one pattern element of the design data and the at least one pattern element of the second binary image [0027, 0030].
As per claim 12, wherein determining the at least one second difference between the at least one second image and the at least one first image comprises: determining a drift of the measuring device in a time interval between recording the at least one first image and the at least one second image [0020].
As per claim 13, wherein determining the at least one second difference comprises: determining a difference between the synthesized second image and at least one measured second image [0076, 0077 quality factor].
As per claim 14, wherein determining the at least one second difference comprises: determining a coordinate difference between at least one pattern element of the at least one binary measured second image and the at least one pattern element of the binary synthesized second image [0027, 0030].
As per claim 15, wherein the at least one first image comprises at least one element from the group: an image of a scanning particle microscope recorded at a first point in time, a measured aerial image, and an image of a scanning probe microscope recorded at a first point in time, and wherein the at least one second image comprises at least one element from the group: an image of the scanning particle microscope recorded at a second time, a measured reference aerial image, an aerial image synthesized from design data, an image which is recorded by a first measuring device and, by use of a trained transformation model, is transformed into an image which appears as though it was recorded by a second measuring device, an image of the scanning probe microscope recorded at a second point in time, and an image synthesized by an evaluation device [0015, 0018, 0059, 0062-0064].
As per claim 16, furthermore comprising the following step: determining at least one defect of the photolithographic mask from the superimposed image [0035].
As per claims 17-20, please see the above in addition to paragraphs [0038, 0040, 0075].
Claims 1-10, 13, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freytag et al. [US 2019/0354019 A1].
The applied reference has a common assignee or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, a method for superimposing at least two images of a photolithographic mask, the method comprising:
a. determining at least one first difference of at least one first image relative to design data of the photolithographic mask [0050, 0064, 0176];
b. determining at least one second difference of at least one second image relative to design data of the photolithographic mask, or relative to the at least one first image [0050, 0064, 0176];
c. wherein determining the at least one first difference comprises: generating at least one first binary image from the at least one first image, and/or wherein determining the at least one second difference comprises: generating at least one second binary image from the at least one second image [0032, 0066]; and
d. superimposing the at least one first image and the at least one second image taking account of the at least one first difference and the at least one second difference [0038, 0049, 0050].
As per claim 2, wherein the at least one first image is recorded by a first measuring device and the at least one second image is recorded by a second measuring device, and wherein the first measuring device and the second measuring device use different measurement principles [0024, 0039].
As per claim 3, wherein the at least one first image and the at least one second image are recorded by one measuring device [0020, 0038].
As per claim 4, wherein the at least one second image is synthesized from design data [0042].
As per claim 5, wherein synthesizing the at least one second image comprises: applying a trained transformation model for synthesizing the at least one second image from design data [0002, 0011].
As per claim 6, wherein the at least one second image comprises an image generated by an evaluation device [0024, 0124, 0126].
As per claim 7, wherein the image generated by the evaluation device comprises at least one slice which, along its longitudinal direction, determines an optical intensity profile of the photolithographic mask [0136].
As per claim 8, wherein generating the at least one first binary image and/or the at least one second binary image comprises: applying a contrast-based metric to the at least one first image and/or the at least one second image [0066, 0067].
As per claim 9, wherein applying the contrast-based metric comprises: stipulating a threshold value defining a transition from dark to bright in the at least one first image and/or the at least one second image [0066, 0067].
As per claim 10, wherein determining the at least one first difference comprises: determining at least one first deviation of at least one pattern element of the first binary image from the at least one pattern element of the design data and/or wherein determining the at least one second difference comprises: determining at least one second deviation of at least one pattern element of the second binary image from the at least one pattern element of the design data [0032, 0049, 0050, 0064, 0066].
As per claim 13, wherein determining the at least one second difference comprises: determining a difference between the synthesized second image and at least one measured second image [0024, 0042].
As per claim 15, wherein the at least one first image comprises at least one element from the group: an image of a scanning particle microscope recorded at a first point in time, a measured aerial image, and an image of a scanning probe microscope recorded at a first point in time, and wherein the at least one second image comprises at least one element from the group: an image of the scanning particle microscope recorded at a second time, a measured reference aerial image, an aerial image synthesized from design data, an image which is recorded by a first measuring device and, by use of a trained transformation model, is transformed into an image which appears as though it was recorded by a second measuring device, an image of the scanning probe microscope recorded at a second point in time, and an image synthesized by an evaluation device [0022, 0023, 0024, 0069].
As per claim 16, furthermore comprising the following step: determining at least one defect of the photolithographic mask from the superimposed image [0026, 0028].
As per claims 17-20, please see the above in addition to paragraphs [0184-0186].

Claims 1, 3, 6-11, 15-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sato [US 2019/0026881 A1].
As per claim 1, a method for superimposing at least two images of a photolithographic mask, the method comprising:
a. determining at least one first difference of at least one first image relative to design data of the photolithographic mask [0044, 0046];
b. determining at least one second difference of at least one second image relative to design data of the photolithographic mask, or relative to the at least one first image [0044, 0046];
c. wherein determining the at least one first difference comprises: generating at least one first binary image from the at least one first image, and/or wherein determining the at least one second difference comprises: generating at least one second binary image from the at least one second image [0012, 0045, 0056]; and
d. superimposing the at least one first image and the at least one second image taking account of the at least one first difference and the at least one second difference [Abstract, FIG. 7].
As per claim 3, wherein the at least one first image and the at least one second image are recorded by one measuring device [FIG. 1].
As per claim 6, wherein the at least one second image comprises an image generated by an evaluation device [0044 plurality of images generated by SEM].
As per claim 7, wherein the image generated by the evaluation device comprises at least one slice which, along its longitudinal direction, determines an optical intensity profile of the photolithographic mask [0030, 0044, FIGS. 6 and 7].
As per claim 8, wherein generating the at least one first binary image and/or the at least one second binary image comprises: applying a contrast-based metric to the at least one first image and/or the at least one second image [0009 calculating variance of gray level].
As per claim 9, wherein applying the contrast-based metric comprises: stipulating a threshold value defining a transition from dark to bright in the at least one first image and/or the at least one second image [0030, 0055, 0056].
As per claim 10, wherein determining the at least one first difference comprises: determining at least one first deviation of at least one pattern element of the first binary image from the at least one pattern element of the design data and/or wherein determining the at least one second difference comprises: determining at least one second deviation of at least one pattern element of the second binary image from the at least one pattern element of the design data [0050, 0051, 0056, 0057].
As per claim 11, wherein determining the at least one first deviation comprises: determining a coordinate difference between the at least one pattern element of the design data and the at least one pattern element of the first binary image, and/or wherein determining the at least one second deviation comprises: determining a coordinate difference between the at least one pattern element of the design data and the at least one pattern element of the second binary image [0045 cross-correlation accounts for coordinates].
As per claim 15, wherein the at least one first image comprises at least one element from the group: an image of a scanning particle microscope recorded at a first point in time, a measured aerial image, and an image of a scanning probe microscope recorded at a first point in time, and wherein the at least one second image comprises at least one element from the group: an image of the scanning particle microscope recorded at a second time, a measured reference aerial image, an aerial image synthesized from design data, an image which is recorded by a first measuring device and, by use of a trained transformation model, is transformed into an image which appears as though it was recorded by a second measuring device, an image of the scanning probe microscope recorded at a second point in time, and an image synthesized by an evaluation device [FIG. 1].
As per claim 16, furthermore comprising the following step: determining at least one defect of the photolithographic mask from the superimposed image [Abstract].
As per claims 17-20, please see the above in addition to paragraphs [FIG. 12].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. [US 2015/0169997 A1] in view of Pandev [US 2017/0061604 A1].
As per claim 5, although Weber et al. teach transformation [0076], Weber et al. do not teach wherein synthesizing the at least one second image comprises: applying a trained transformation model for synthesizing the at least one second image from design data. Pandev teaches a method comprising wherein applying a trained model for synthesizing [0055, 0088]. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because model-based measurements are improved [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851